Citation Nr: 1819336	
Decision Date: 03/02/18    Archive Date: 04/05/18

DOCKET NO.  14-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional reimbursement of expenses via accrued benefits incurred as a result of the Veteran's widow's last illness and burial.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from May 1948 to March 1950 and in the U.S. Air Force from November 1951 to November 1955.  The Veteran died in 1997.  The Veteran's widow is also deceased (2011), and the appellant is the child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decisions by the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.

The claim was previously before the Board in February 2016; the issue was remanded so that several documents related to the widow's claim for benefits could be found and added to the claims file.  The pension center and the appellant have both provided copies of the records that could be found.  The pension center added a formal finding of unavailability for any lost records from the widow's temporary file. 


FINDINGS OF FACT

1.  The Veteran's widow was granted an allowance for SMP based on the need for aid and attendance, effective November 23, 2010.  She later died in March 2011.

2.  At the time of the widow's death in May 2011, she was due and unpaid $5,280.00 for SMP based on the need for aid and attendance.

3.  The appellant is the widow's (and Veteran's) adult son and bore the expenses of her last sickness/burial.

4.  The appellant was awarded the entire $5,280.00 in accrued benefits due to the Veteran's widow.  Although the appellant paid in excess of $5,280.00 for the widow's last sickness and burial, no additional increased payments may be provided, as the entirety of the widow's accrued benefits totalled $5,280.00.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $5,280.00 for NSC pension benefits with SMP based on the need for aid and attendance are not satisfied.  38 U.S.C. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.57, 3.271, 3.272, 3.351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of entitlement to accrued benefits in excess of $5,280.00 stems from an appeal of the initial award of accrued benefits.  Accordingly, the issue of proper notice under the VCAA is moot, as the purpose of such notice was fulfilled with the grant of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted in the introduction, VA lost the widow's temporary file containing a large number of her claims documents, including any notice she was provided at the time of her November 2010 claim.

The appellant is seeking increased accrued benefits.  His parents, the Veteran and his widow, are both deceased.  The widow applied for NSC death pension with the aid and attendance benefit on November 23, 2010.  She supplied medical evidence of her need for aid and attendance, and she supplied paperwork regarding her income.  Based on the evidence she provided, in a June 2013 rating decision, her claim for SMP with aid and attendance was granted, effective November 23, 2010.  Unfortunately, the widow died on May [REDACTED], 2011.  

It appears the appellant filed a claim for receipt of the accrued benefits due to the widow in August 2011.  Although the appellant's claim is not of record, an August 2013 notification letter includes that his award of accrued benefits was provided based on evidence given in August 2011.  The August 2013 notification letter informed the appellant that he was awarded $5,280.00 in accrued benefits.  The letter informed him that this was the amount calculated for the widow's retroactive payment for her grant of VA pension benefits.

The appellant is seeking increased accrued benefits due to the amount of money he paid in final medical expenses and funeral costs for the widow.  He has provided evidence that he paid more than $2,000.00 per month for the nursing care provided to the widow from November 2010 to May 2011.  He additionally paid more than $12,000.00 for her funeral expenses.  There are also receipts indicating he paid additional monies for medical care.  Given the large amount of money the appellant paid from "his own pockets" for the final care and funeral expenses for the widow, he is seeking accrued benefits in excess of $5,280.00.  Unfortunately, his claim must be denied, as there are no additional accrued benefits to be provided.  The $5,280.00 that the appellant was awarded was the total amount of money/benefits due to the widow at the time of her death.

A surviving spouse who meets certain requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23.

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a Veteran, be paid to the first living person listed below: 

(A) The Veteran's spouse; or (B) the Veteran's children (in equal shares); or (C) the Veteran's dependent parents (in equal shares).  38 U.S.C. § 5121 (a), 5121(a)(2); 38 C.F.R. § 3.1000 (a).  In all cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121 (a)(6).

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21. 

Here, the appellant "bore the expense of the last sickness and burial" and was entitled to "so much of the accrued benefits...as may be necessary to reimburse" him.

The MAPR for a surviving spouse, with the aid and attendance benefit, and without dependents, for the period on appeal (November 2010 to May 2011) was $12,681.00.  As the MAPR is an annual rate, the $12,681.00 was divided by 12 month, to reach the $1,056.00 per month total.  The monthly amount is rounded down to the nearest dollar per 38 C.F.R. § 3.29.  The widow was awarded the full benefit allowed for a surviving spouse, with aid and attendance benefit, and without dependents.  She did not have any deductions from this maximum rate. 

As noted, the widow filed her claim in November 2010 and died in May 2011.  Her accrued benefits were paid from December 1, 2010 through April 2011.  Notably, VA benefit payments are discontinued on the last day of the month before the payee's death.  38 U.S.C. § 5112 (a); 38 C.F.R. § 3.500 (a).  As such, the $1,056.00 monthly rate was paid for five months, totally $5,280.00.  The total payment of $5,280.00 was correctly calculated.

The Board acknowledges that the appellant has shown that he has incurred expenses in excess of $5,280.00 for the last expenses and burial of the widow.  Unfortunately, the entirety of her accrued benefits totalled $5,280.00.  There are no additional monies due to the widow upon which the appellant could collect additional accrued benefits to offset the costs he paid for her final care and burial.  The Board regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to additional reimbursement of expenses via accrued benefits incurred as a result of the Veteran's widow's last illness and burial is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


